Citation Nr: 1817580	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-25 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder.

2.  Entitlement to service connection for a left ankle disorder.

3.  Entitlement to service connection for a cervical spine disorder, to include as secondary to the service-connected lumbar spine disability.

4.  Entitlement to service connection for a sleep disorder, to include obstructive sleep apnea and/or insomnia.

5.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the right shoulder.

6.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the left shoulder.

7.  Entitlement to an initial disability rating in excess of 10 percent for lumbar spine strain with thoracic spine compression fractures.
8.  Entitlement to an initial disability rating in excess of 10 percent for right knee patellofemoral syndrome.

9.  Entitlement to an initial compensable disability rating for left knee patellofemoral syndrome.

10.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the right elbow.

11.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the left elbow.

12.  Entitlement to an initial disability rating in excess of 30 percent for migraine headaches.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to September 2012 in the United States Army.  His awards include the Combat Action Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.
In a February 2014 rating decision, the RO granted 10 percent disability ratings for the Veteran's bilateral elbow disabilities, and a 30 percent rating for his headaches, all effective from October 1, 2012, the day following his discharge from service.  As these were not full grants of the benefit sought on appeal, and the Veteran has not indicated that he agreed with the increased ratings, his claims remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993). 

In July 2016, the Veteran testified at a hearing before the undersigned in Washington, D.C.  A transcript of the hearing is included in the electronic claims file.  

The claim for service connection for a sleep disorder has been expanded to include any sleep disorder.  A claimant is not required in filing a claim for benefits to identify a precise medical diagnosis or the medical cause of his condition; rather, he sufficiently files a claim for benefits "by referring to a body part or system that is disabled or by describing symptoms of the disability."  Brokowski v. Shinseki, 23 Vet. App. 79, 86 (2009).

The Board has characterized the claim for a cervical spine disorder to include consideration of service connection on a secondary basis, pursuant to hearing testimony.

The record contains a statement of the case (SOC) issued in April 2015 on a claim for an earlier effective date for the award of benefits for a helpless child.  The Veteran did not perfect an appeal of this claim.  Thus, this issue is not currently on appeal and will not be addressed by the Board.

All claims, other than those for service connection for right and left ankle disorders and a higher rating for migraine headaches, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  At the March 2017 hearing, after certification of the claims to the Board and prior to the promulgation of a decision in the appeal, the Veteran requested that the claims for service connection for a right ankle disorder and left ankle disorder be withdrawn from appeal.

2.  The Veteran's migraine headaches are manifested by very frequent completely prostrating and prolonged attacks capable of producing severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claims for service connection for a right ankle disorder and a left ankle disorder have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (West 2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for a maximum disability rating of 50 percent for migraine headaches are met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107(b) (West 2012); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.124a, Diagnostic Code 8100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (West 2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

At the July 2016 hearing, the Veteran withdrew the claims for service connection for right and left ankle disorders from his appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to these claims.  The Board does not have jurisdiction to review these claims, and they are dismissed.

Higher rating for Migraine Headaches

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disability specified is considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 

In the December 2012 rating decision on appeal, service connection for migraine headaches was granted, and a noncompensable rating was assigned effective October 1, 2012.

In February 2014, the RO determined that a clear and unmistakable error occurred in the assignment of the noncompensable rating.  A 30 percent rating was assigned from October 1, 2012.

Headaches are assigned disability ratings based on the frequency of prostrating attacks.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  A maximum 50 percent rating is assigned for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.

On VA examination in May 2012, the Veteran was diagnosed with migraine headaches manifested by constant head pain, nausea, sensitivity to light, and sensitivity to sound.  The pain occurred on both sides of the head and typical head pain lasted for longer than 2 days.  The examiner found he had characteristic prostrating attacks of migraine headache pain, but did not select the severity statements corresponding to a 50 percent rating.

At the July 2016 hearing, the Veteran provided clarifying testimony regarding the frequency, severity, and duration of his migraine headaches.  He testified that his headaches occur 2-3 times per month, and cause incapacitation for 3-4 days each time.  The headaches cause nausea and light sensitivity.  He testified that the incapacitation caused by his headaches was a major reason he changed to a part-time work schedule.  Prescription medication has been used to treat the headaches, but it is not very effective.  He testified that the onset of a migraine headache is manifested by shadows behind his eyes and pain in the light.  He reported that from the point of onset, he usually seeks emergency room treatment where he receives an injection to help relieve some of the symptoms.

The Board finds the evidence in equipoise as to whether the Veteran experiences very frequent completely prostrating and prolonged attacks.  While the VA examiner found he does not, evidence to the contrary includes the Veteran's own admissible and believable statements that his headaches cause incapacitation 2-3 times per month, for 3-4 days per time.  This totals a maximum of 12 days of incapacitation per month due to headaches, which is nearly half of every month.  The headaches cause light sensitivity, sound sensitivity, and nausea.  Resolving any doubt in favor of the Veteran, the portion of the 50 percent rating criteria requiring evidence of very frequent completely prostrating and prolonged attacks is met.

Diagnostic Code 8100 also requires that the headaches are productive of severe economic inadaptability.  The term "productive of severe economic adaptability" has not been clearly defined by regulations or by case law.  However, the United States Court of Appeals for Veteran's Claims (Court) has noted that "productive of" can either have the meaning of "producing" or "capable of producing."  Pierce v. Principi, 18 Vet. App. 440, 445 (2004).  Thus, headaches need not actually "produce" severe economic inadaptability to warrant the 50 percent rating.  Id. at 445-46.  Further, "economic inadaptability" does not mean unemployability, as such would undermine the purpose of regulations pertaining to a TDIU.  Id. at 446; see also 38 C.F.R. § 4.16.  However, the headaches must, at minimum, be capable of producing "severe" economic inadaptability.

The Board again finds the evidence at least in equipoise as to whether the Veteran's headaches are productive of severe economic inadaptability.  While the May 2012 VA examiner found they did not impact employment, the Veteran has competently and credibly testified that his headaches cause total incapacitation for half of the month, causing him to change from full-time employment to part-time employment.  Again resolving any doubt in favor of the Veteran, the portion of the 50 percent rating criteria requiring evidence that the headaches are productive of severe economic inadaptability is met.

Fifty percent is the maximum rating available for migraine headaches pursuant to Diagnostic Code 8100.  No other diagnostic code is applicable and the Board cannot identify a diagnostic code which would afford a rating higher than 50 percent disabling for the migraine headaches.


ORDER

The appeal for entitlement to service connection for a right ankle disorder is dismissed.

The appeal for entitlement to service connection for a left ankle disorder is dismissed.

A maximum disability rating of 50 percent for migraine headaches is granted.




REMAND

At the July 2016 hearing, the Veteran testified that he receives treatment at his VA hospital whenever he is having issues with his disabilities.  Additionally, the May 2012 VA examination report refers to a 2012 sleep study conducted at the VA Medical Center (VAMC) in Fayetteville, North Carolina.  The current record does not contain any post-service treatment records.  All outstanding VA treatment records must be associated with the file. 

Also at the July 2016 hearing, the Veteran testified regarding symptoms associated with each of his service-connected disabilities that were not documented on the last VA examination of May 2012, indicating possible worsening of the conditions.  Updated VA examinations should be provided.

With regard to the claim for service connection for a cervical spine disorder, the Veteran testified that he injured his neck and back during service as the result of approximately 90 parachute jumps.  He is service-connected for a lumbar spine strain with compression fractures at T5, T6, T7, and T12 of the thoracic spine.  He is also a combat veteran and an April 1989 service treatment record documents a cervical strain.  On VA examination in May 2012, the examiner found there was no current neck condition.  However, as indicated above, there are no post-service treatment records in the file and x-rays of the cervical spine conducted in connection with the VA examination show minimal scoliosis and slight elongation of the right transverse process of C7.  The Board finds that an opinion should be obtained addressing both direct and secondary service connection.

With regard to the claim for service connection for a sleep disorder, the May 2012 VA examiner referenced a May 11, 2012 sleep study conducted at the Fayetteville VAMC, which apparently documented probable insomnia.  This sleep study is not of record, as noted above.  At the July 2016 hearing, the Veteran provided admissible and believable testimony that he experienced sleep problems, including insomnia, during his deployments in service.  As the May 2012 examiner did not provide an opinion on etiology, a new examination should be provided.

Accordingly, these issues are REMANDED for the following action:

1.  Associate with the claims file all outstanding VA treatment records, including those from the Fayetteville, North Carolina VAMC to include a May 2012 sleep study.  

2.  Afford the Veteran a VA examination to ascertain the current severity of the following service-connected disabilities, in accordance with the applicable worksheets for rating the disorders:
* bilateral shoulder disabilities
* lumbar spine disability
* bilateral knee disabilities
* bilateral elbow disabilities 

3.  Afford the Veteran a VA examination addressing the etiology of any cervical spine disorder.  All current disorders must be identified.  A rationale must be provided for all conclusions reached.

The examiner must provide an opinion as to (i.) whether it is at least as likely as not (50 percent probability or greater) that any current cervical spine disorder began during active service or is related to any incident of service, and (ii.) whether it is at least as likely as not that any current cervical spine disorder was (a) caused or (b) aggravated (chronically worsened) by the service-connected disabilities of the lumbar and thoracic spine.

In rendering the opinion, the examiner must consider the fact that the Veteran served in combat, performed approximately 90 parachute jumps during service, and has current compression fractures at T5, T6, T7, and T12 of the thoracic spine.  

4.  Afford the Veteran a VA examination addressing the etiology of any sleep disorder.  All current disorders must be identified.  A rationale must be provided for all conclusions reached.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current sleep disorder began during active service or is related to any incident of service.

In doing so, the examiner must consider that the Veteran experienced sleep problems, including insomnia, during his deployments in service.

5.  Thereafter, readjudicate the claims, considering all evidence.  If the benefits sought remain denied, the 
Veteran should be provided a SSOC.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


